DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 25, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the claim 1 has overcome the 35 USC § 103 rejections previously set forth in the Non-Final Office Action.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  
Montheil (US4811020) is the closest prior art to the disclosed invention for showing a radar apparatus where transmission is done in the right-hand circular polarization and reception done in the left-hand polarization. 
However, Montheil fails to disclose the directions (i.e. first & second directions) of the polarization of the transmitting and receiving antenna arrays and that the first direction is perpendicular to the second direction. In addition, Montheil fails to disclose a phase difference between the two or more beams of the first echo and a distance between the two or more first circularly polarized receiving antennas are used to determine a pitch angle of a target.
Woodrich (US10852418) is considered an analogous art for showing antenna arrays consisting of transmitting and receiving antennas that can be arranged in a two-dimensional array. Woodrich discloses a transmitting antenna radar sensor #1 and receiving antenna radar sensor #1 and radar sensor #2, and also discloses that one radar sensor is at a vertical 
However, Woodrich fails to disclose circularly polarized antennas in right-hand circular polarization and reception done in the left-hand polarization. Also, Woodrich fails to disclose a phase difference between the two or more beams of the first echo and a distance between the two or more first circularly polarized receiving antennas are used to determine a pitch angle of a target.
The text of independent claim 1 is as follows:
“1. A two-dimensional antenna system, comprising: a transmitting antenna array configured to transmitting a detection wave including: one or more circularly polarized transmitting antennas having a first direction of rotation; and a receiving antenna array including: two or more first circularly polarized receiving antennas having a second direction of rotation arranged in a first direction, the two or more first circularly polarized receiving antennas being configured to receive two or more beams of a first echo of the detection wave, wherein a phase difference between the two or more beams of the first echo and a distance between the two or more first circularly polarized receiving antennas are used to determine a pitch angle of a target; and two or more second circularly polarized receiving antennas having the second direction of rotation arranged in a second direction, the first direction being perpendicular to the second direction, the first direction of rotation being opposite to the second direction of rotation, and the two or more second circularly polarized receiving antennas being configured to receive two or more beams of a second echo of the detection wave, wherein a phase difference between the two or more beams of the second echo and a -2-Application No. 16 517,248Attorney Docket No. 00203.3227.OQUSdistance between the two or more second circularly polarized receiving antennas are used to determine a yaw angle of the target.” (Bold added).
With reference to independent claim 1, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of the dependent claims 2-5 depends from allowable, independent claim 6, each of the dependent claims 2-5 is allowable for, at least, the reasons for which independent claim 6 is allowable.
The text of independent claim 6 is as follows:
“6.  A method of positioning a target, comprising: transmitting a detection wave by using one or more circularly polarized transmitting antennas having a first direction of rotation; receiving two or more beams of a first echo of the detection wave by using two or more first circularly polarized receiving antennas having a second direction of rotation arranged in a first direction; receiving two or more beams of a second echo of the detection wave by using two or more second circularly polarized receiving antennas having the second direction of rotation arranged in a second direction, wherein the first direction is perpendicular to the second direction, and the first direction of rotation is opposite to the second direction of rotation; determining a pitch angle of the target based on a phase difference between the two or more beams of the first echo and a distance between the two or more first circularly polarized receiving antennas; and determining a yaw angle of the target based on a phase difference between the two or more beams of the second echo and a distance between the two or more second circularly polarized receiving antennas.” (Bold added).
With reference to independent claim 6, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of the dependent claims 7-12 depends from allowable, independent claim 6, each of the dependent claims 7-12 is allowable for, at least, the reasons for which independent claim 6 is allowable.
The text of independent claim 13 is as follows:
“13. A device for positioning a target, comprising: a transmitting antenna array, a receiving antenna array, and one or more processors; wherein the transmitting antenna array includes one or more circularly polarized transmitting antennas having a first direction of rotation for transmitting a detection wave;  -40-Client Ref No. 2016F0590US Attorney Docket No. 00203.3227.OOUS the receiving antenna array includes two or more first circularly polarized receiving antennas, the two or more first circularly polarized receiving antennas are antennas having a second direction of rotation arranged in a first direction for receiving two or more beams of a first echo of the detection wave; and two or more second circularly polarized receiving antennas, the two or more second circularly polarized receiving antennas are antennas having the second direction of rotation arranged in a second direction for receiving two or more beams of a second echo of the detection wave, the first direction being perpendicular to the second direction, and the first direction of rotation being opposite to the second direction of rotation; and the one or more processors are configured to determine a pitch angle of the target based on a phase difference between the two or more beams of the first echo and a distance between the two or more first circularly polarized receiving antennas, and to determine a yaw angle of the target based on a phase difference between the two or more beams of the second echo and a distance between the two or more second circularly polarized receiving antenna”. (Bold added).
As for independent claim 13, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of the dependent claims 14-20 depends from allowable, independent claim 13, each of the dependent claims 14-20 is allowable for, at least, the reasons for which independent claim 13 is allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached on Monday to Friday, 8:00 AM to 5:00 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648